IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                   APRIL 23, 2009 Session

           ANDREA S. MARTIN v. PATRICIA L. WILLIAMS, ET AL.

                   Direct Appeal from the Circuit Court for Shelby County
                       No. CT-002629-07     Karen R. Williams, Judge



                     No. W2008-01509-COA-R3-CV - Filed July 30, 2009


The central issue in this case is which of two insurance companies is required to provide uninsured
motorist coverage to the Plaintiff, who was injured in an automobile accident. The trial court
granted summary judgment to the company through which Plaintiff had automobile insurance,
finding that the company insuring the automobile in which Plaintiff was a passenger held the primary
policy. We reverse and remand.


   Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Reversed and
                                       Remanded

ALAN E. HIGHERS, P.J.,W.S., delivered the opinion of the court, in which DAVID R. FARMER , J., and
HOLLY M. KIRBY , J., joined.

Stephen C. Barton, Memphis, TN, for Appellant, Shelter Insurance Company

Glenn K. Vines, Jr., Laura M. Owings, Memphis, TN, for Appellee, Andrea S. Martin

Darryl D. Gresham, Heather W. Fletcher, Memphis, TN, for Appellee, Metropolitan Group Property
and Casualty Insurance Company




                                            OPINION
                                     I. FACTS & PROCEDURAL HISTORY

       On May 17, 2007, Andrea Martin (“Plaintiff”) filed a Complaint for personal injuries
allegedly sustained in a June 7, 2006 automobile accident.1 At the time of the accident, Plaintiff was
a seventeen year-old passenger in a vehicle being driven by Maurice Brittmon, and co-owned by
Maurice and Chana Brittmon (“Brittmon vehicle”). The Brittmon vehicle collided with a vehicle
being driven by Patricia Williams.

        Williams is uninsured. The Brittmon vehicle is insured by Shelter Insurance Company
(“Shelter”).2 Plaintiff has an automobile liability policy with Metropolitan Group Property and
Casualty Insurance Company (“MetLife”), which provides uninsured motorist (“UM”) coverage to
Plaintiff as a passenger in the Brittmon vehicle.

        In her Complaint, Plaintiff named Patricia Williams, Maurice Brittmon and Chana Brittmon
as defendants, and alleged that both Williams and Maurice Brittmon negligently operated their
vehicles. Plaintiff also served MetLife and Shelter under the UM provisions of their respective
policies.3

         On July 23, 2007, Maurice and Chana Brittmon filed an Answer denying liability.
Thereafter, on August 6, 2007, Shelter, as the insurer of the Brittmon vehicle, answered Plaintiff’s
Complaint and specifically denied that the policy issued to Chana Brittmon provided coverage to
Plaintiff. On August 30, 2007, MetLife filed an Answer, admitting that it issued an automobile
liability insurance policy to Plaintiff’s parents, which was in force at the time of the accident, and
which contained a provision providing UM coverage “to its insured and others who met the policy
definition of an insured and/or covered person.” Plaintiff was listed as an insured household driver
under the MetLife policy.

       Shelter filed a Motion for Summary Judgment on September 10, 2007, claiming that its
policy did not require it to provide UM coverage to Plaintiff. Plaintiff filed a Motion for Partial
Summary Judgment on January 15, 2008, asking the trial court to find that MetLife’s UM coverage
was primary. MetLife, then, filed a Motion for Summary Judgment on February 18, 2008, asking


         1
           Plaintiff’s alleged injuries include “multiple, serious, and disabling injuries to her body as a whole, including,
but not limited to her left leg, right kidney, right eye, face, neck, and disfigurement and scarring[;]” past and present
pain; medical expenses; loss of earnings and/or loss of earning capacity; loss of enjoyment of life; and mental anguish.
         2
            Chana Brittmon was the named insured on the Shelter Policy. It is unclear whether Maurice Brittmon was
listed as an additional insured.
         3
         The service of process by which Shelter and MetLife were made parties to the suit was pursuant to Tennessee
Code Annotated section 56-7-1206(a), which provides:
       Any insured intending to rely on the coverage required by [the uninsured motorist vehicle coverage
       statutes] shall, if any action is instituted against the owner and operator of an uninsured motor vehicle,
       serve a copy of the process upon the insurance company issuing the policy in the manner prescribed
       by law, as though such insurance company were a party defendant.


                                                            -2-
the court to affirmatively rule that Shelter was required to provide UM coverage and that its coverage
was primary.

       The motions were argued on February 21, 2008. On June 27, 2008, the trial court entered
an Order4 granting MetLife’s Motion for Summary Judgment, finding that Shelter’s UM policy was
primary, and denying Shelter’s Motion for Summary Judgment. Specifically, the court found as
follows:

          Plaintiff, Andrea S. Martin, was a passenger in a car driven by Defendant, Maurice
          Brittmon, upon which Shelter Insurance issued a policy that included uninsured
          motorist coverage. Further, said policy provides, at page 15, that a passenger in the
          insured vehicle is an insured for purposes of medical and dental coverage.
          Additionally, this case is controlled by Tennessee Code Annotated, Section 56-7-
          1201(b)(3). Even in the event that Shelter Insurance’s policy did not by its wording
          cover Plaintiff, Andrea S. Martin, as a passenger in the covered vehicle, the statute
          would override the policy.

It is from this Order which Shelter now appeals.

                                             II. ISSUES PRESENTED

     Shelter has timely filed its notice of appeal and presents the following issue for review,
summarized as follows:

1.        Whether, for the following reasons, the trial court erred in holding that Shelter’s policy is the
          primary policy to provide UM coverage to Plaintiff, and in refusing to enforce the provision
          of the Shelter policy which excluded Plaintiff from coverage:

          a. Insurance policies should be construed and enforced like other contracts;

          b. Plaintiff is not entitled to UM coverage under the clear, unambiguous terms of the Shelter
          policy;

          c. Shelter’s policy complies with Tennessee’s UM Statute; and

          d. Shelter’s policy does not violate Tennessee public policy.



          Additionally, Plaintiff timely filed a notice of appeal and presents the following issue for
review:

          4
              This Order was made final pursuant to Tennessee Rule of Civil Procedure 54.02.


                                                          -3-
2.     Whether under the Tennessee UM Statute, an automobile is being “used” by an individual
       who is traveling in it, regardless of whether it is being operated by him or her or another.

For the following reasons, we reverse the decision of the circuit court.

                                         III.   STANDARD OF REVIEW

          In the instant case, we are asked to review the trial court’s grant of summary judgment to a
defendant. Summary judgment is appropriate when “there is no genuine issue as to any material fact
and . . . the moving party is entitled to judgment as a matter of law.” Tenn. R. Civ. P. 56.04. Ruling
on a motion for summary judgment does not involve disputed issues of fact, but only questions of
law. Owner-Operator Indep. Drivers Ass’n v. Concord EFS, Inc., 59 S.W.3d 63, 68 (Tenn. 2001).
Thus, our standard for reviewing a grant of summary judgment is de novo with no presumption of
correctness as to the trial court’s findings. See Webber v. State Farm Mut. Auto. Ins. Co., 49
S.W.3d 265, 269 (Tenn. 2001). The evidence must be viewed “in the light most favorable to the
nonmoving party,” and all reasonable inferences must be drawn in the non-moving party’s favor.
Staples v. CBL & Assocs., 15 S.W.3d 83, 89 (Tenn. 2000).

                                                IV. DISCUSSION

                            A.   Is Plaintiff Covered Under the Shelter Policy?

                                          1. Policy’s Plain Language

        On appeal, Shelter argues that the trial court erred in finding that its policy provided primary
UM coverage to Plaintiff, because Shelter contends that “[P]laintiff is not entitled to [UM] coverage
under the clear, unambiguous terms of the Shelter policy.” Thus, we begin by looking at the policy
at issue.

       The Shelter policy begins with a general “Definitions” section,5 followed by five “Parts.”
Each of the five Parts list “additional definitions” as used in each respective Part. Part IV governs
Uninsured Motorists, and provides coverage as follows:

       If an insured sustains bodily injury as a result of an accident involving the use of
       a motor vehicle, and is entitled to damages from any person as a result of that



       5
           The general “Definitions” section provides this explanation:

       In this policy, the words shown in bold type have the meanings stated below unless a different
       meaning is stated in a particular coverage or endorsement. Words in bold type which are derived
       from a defined word have the same root meaning. The plural version of a defined word has the same
       meaning as the singular if it is also bolded. If any of these same words are used but not printed in
       bold type, they have their common dictionary meaning.


                                                         -4-
         bodily injury, we, will pay the uncompensated damages subject to the limit of our
         liability stated in this Coverage.

Part IV also provides an “additional definition[] [as] used in Part IV[,]” for the term “insured”:

         Insured means:
         (a) You;
         (b) any relative; and
         (c) any individual listed as an “additional listed insured” in the Declarations, but
         only with respect to that individual’s use of the described auto;
         (d) any other person using the described auto with permission. However, the limit
         of our liability for individuals who become insureds solely because of this
         subparagraph, will be the minimum limits of uninsured motorist insurance coverage
         specified by the uninsured motorist law or financial responsibility law applicable
         to the accident, regardless of the limit stated in the Declarations.


        Shelter claims that because Plaintiff does not fit under the categories of “you,” a “relative,”
an “additional listed insured,” or “person using the described auto,” Shelter is not obligated to extend
UM coverage to her. On the date of the accident, Plaintiff was not listed as a named insured or as
an additional insured under the Shelter policy, nor was she a relative of a named insured. She also
was not “using the described auto with permission” as defined in the policy.6 Thus, we find that the
Shelter policy clearly and unambiguously defines an “insured” for UM coverage, and Plaintiff does
not meet that definition. However, our inquiry does not end here.

                               2.   Tennessee’s Uninsured Motorist Statute

                              a. Tennessee Code Annotated 56-7-1201(a)

       MetLife argues that although Plaintiff does not meet Part IV’s definition of an “insured,”
Tennessee Code Annotated section 56-7-1201, et seq. (sometimes hereinafter “UM Statute”),
nonetheless mandates coverage.


       Part II of the Shelter Policy, concerning “Auto Medical Payments” (“Medpay”), defines
“insured” as used within Part II. Because “occupants” are “insured” for purposes of Part II, Plaintiff
meets the definition of an “insured” under Part II. MetLife argues that “[t]his inclusion . . . is


         6
           Under the policy’s “general” definitions, “use” is defined as “operation and maintenance.” “Operate” is
further defined as “physically controlling, having physically controlled, or attempting to physically control, the
m ovements of a vehicle.” “Maintenance” is defined as “the performance of services which are necessary to keep a
motor vehicle in working order or to restore it to working order. It does not include the installation or servicing of
equipment which is not usual and incidental to the operation of an auto.


                                                         -5-
sufficient to qualify Plaintiff as an insured ‘under’ Shelter’s ‘automobile liability insurance policy’
for purposes of T.C.A. § 56-7-1201(a)[,]” which provides:

        Every automobile liability insurance policy delivered, issued for delivery or renewed
        in this state, covering liability arising out of the ownership, maintenance, or use of
        any motor vehicle designed for use primarily on public roads and registered or
        principally garaged in this state, shall include uninsured motorist coverage, subject
        to provisions filed with and approved by the commissioner, for the protection of
        persons insured under the policy who are legally entitled to recover compensatory
        damages from owners or operators of uninsured motor vehicles because of bodily
        injury, sickness or disease, including death, resulting from injury, sickness or disease.

Tenn. Code Ann. § 56-7-1201(a) (2008) (emphasis added). Essentially, MetLife argues that
because Plaintiff is a “person[] insured under the policy”–albeit under the Medpay provision–that,
pursuant, to Tennessee Code Annotated 56-7-1201(a), Shelter must extend UM coverage to her.
MetLife states that “[t]he term ‘automobile liability insurance policy’ [as used in Tennessee Code
Annotated section 56-7-1201(a)] clearly refers to an entire policy of automobile insurance, including
its liability provisions, uninsured motorist provisions, medical payment provisions, and any other
provisions contained therein.” In support of its argument, MetLife cites Tennessee Code Annotated
section 56-7-1301(a)(2), which defines “private passenger automobile liability insurance policy” as
a “policy delivered or issued for delivery in this state, insuring a natural person as named insured,
or one (1) or more related individuals resident of the same household[.]”7 MetLife further cites Part
(c) of section 56-7-1301 which states: “This part applies only to that portion of an automobile
liability policy insuring against bodily injury and property damage liability and to the provisions in
the policy, if any, relating to medical payments and/or uninsured motorist coverage.” Tenn. Code
Ann. § 56-7-1301(c) (2008). This language, MetLife contends, “leaves no doubt that the legislature
intended the term ‘automobile liability insurance policy’ to refer to the whole policy, including
provisions in the policy related to medical payments.”


         Shelter, however, interprets Tennessee Code Annotated section 56-7-1201(a) to require UM
protection only for those persons who are insured under the policy’s liability provision. Shelter
points out that the face of the statute expressly states that “Every automobile liability insurance
policy . . . shall include uninsured motorist coverage . . . for the protection of persons insured
thereunder.” Tenn. Code Ann. § 56-7-1201(a) (emphasis added). Shelter also argues that its
interpretation is reinforced by Tennessee Code Annotated section 56-7-1201(a)(1), which states,
“The limits of the uninsured motorist coverage shall be equal to the bodily injury liability limits
stated in the policy.” Furthermore, Shelter claims that the purpose of the UM Statute is to provide
liability coverage, while Medpay benefits, in constrast, are provided irrespective of fault. The
“Automobile Liability” portion of the Shelter Policy, Part I, defines “insured” as follows:


        7
          Interestingly, we note that the Shelter policy is titled “Automobile Insurance Policy,” rather than
“Automobile Liability Insurance Policy.”


                                                    -6-
       As used in this Part, insured means:


       (1) You, with respect to your ownership or use of the described auto and your use
       of a non-owned auto;
       (2) any relative, with respect to his or her use of the described auto or a non-owned
       auto;
       (3) any individual who is:
               (a) related to you by blood, marriage, or adoption, who is primarily a resident
               of, and actually living in, your household, including your unmarried and
               unemancipated child away at school; or
               (b) a foster child in your legal custody for more than ninety consecutive days
               immediately prior to the accident; but only with respect to that individual’s
               use of the described auto;
       (4) any individual listed in the Declarations as an “additional listed insured,” but
       only with respect to that individual’s use of the described auto; and
       (5) any individual who has permission or general consent to use the described
       auto. However, the limits of our liability for individuals who become insureds
       solely because of this subparagraph, will be the minimum limits of liability insurance
       coverage specified by the financial responsibility law applicable to the accident,
       regardless of the limits stated in the Declarations.


The “General” definitions portion of the Shelter policy defines “insured” as:


       the person defined as insured in, or with reference to, the specific coverage or
       endorsement under which the coverage is sought.


Thus, Shelter maintains that because Plaintiff is not “insured” as defined by the Shelter policy’s
liability provision, Part I, Tennessee Code Annotated section 56-7-1201(a) does not require Shelter
to extend UM coverage to her.


       First, we reject MetLife’s contention that the UM Statute requires that all automobile liability
insurance policies provide UM coverage. In arguing that UM coverage is mandated in all
automobile liability policies, MetLife cites a portion of Tennessee Code Annotated section 56-7-
1201, but fails to include the relevant language that “any named insured may reject in writing the
uninsured motorist coverage completely or select lower limits of the coverage[.]” Tenn. Code Ann.
§ 56-7-1201(a)(2). Based on the insured’s ability to decline UM coverage, the UM Statute mandates
only that UM coverage be offered rather than included in every policy. See Renfro v. Doe, 979


                                                 -7-
S.W.2d 311, 313 (Tenn. Ct. App. 1998) (citation omitted) (“Tennessee’s uninsured motorist law
requires the insurer to offer uninsured motorist coverage at least equal to the limit carried by the
named insured for general liability coverage.”).


       We also reject MetLife’s argument that qualifying as an “insured” under any provision of an
automobile insurance policy requires that such “insured” be afforded coverage under the policy’s
UM provision. As cited by Shelter above, the plain language of the UM Statute does not support
such an interpretation. Furthermore, we find that Tennessee Code Annotated section 56-7-1301’s
reference to medical payments does not evidence a legislative intent that “automobile liability
insurance policy” refer to “the whole policy.” Rather, the reference to medical payments is provided
only to state that portions of automobile liability policies relating to medical payments are not
excluded from Part 13, concerning policy cancellation. See Tenn. Code Ann. § 56-7-1301.


         Both Shelter and MetLife rely upon Christenberry v. Tipton, 160 S.W.3d 487 (Tenn. 1995)
to support their respective positions concerning the scope of Tennessee Code Annotated section 56-
7-1201. Thus, we feel inclined to discuss the case. In Christenberry, the plaintiff was injured when
the vehicle in which she was a passenger was forced off the road by an unidentified motorist. Id.
at 488. The plaintiff sued for UM benefits under an insurance policy issued to her ex-husband and
his company. Id. The trial court granted summary judgment to the insurance company, finding that
the plaintiff was not insured under the policy. Id. at 488-89. On appeal, the plaintiff contended that
summary judgment was inappropriate, as a question of fact existed as to whether her inclusion on
a list of “drivers” within the policy entitled her to liability coverage under the policy, and therefore,
to UM coverage pursuant to the UM Statute. Id. at 493. The Court of Appeals affirmed the trial
court’s grant of summary judgment, but the Supreme Court reversed, finding that a genuine issue
of material fact existed as to whether those persons listed as “drivers” were “named insureds.” Id.
at 495. In so finding, the Court stated “as we construe the scope of section 56-7-1201, the plaintiff’s
argument[–that because she is “insured” for liability purposes, she must also be provided UM
coverage–]still necessarily rests upon the premise that she was insured under the liability portion of
the policy at the time of the accident.” Id. at 493. (emphasis added). Based on this language, Shelter
insists that UM coverage is triggered under the UM Statute only when the plaintiff is insured for
liability purposes under the policy. However, MetLife points to the Court’s statement that “before
the plaintiff can assert any statutory right to uninsured motorist coverage, she must have been insured
under the State Auto policy at the time of the accident[,]” Id., to support its contention that a plaintiff
need not be insured under a policy’s liability provision in order to qualify for UM coverage pursuant
to the UM Statute. We find that Christenberry provides no guidance on the issue at hand. Instead,
we find that the aforementioned statements evidence only the Court’s belief that summary judgment
was inappropriate, as the plaintiff had not yet shown that she was insured under the policy–the
liability provision or otherwise–such that the UM Statute could extend UM coverage. Thus, a
discussion of whether the UM Statute compelled UM coverage when a plaintiff was covered under
a provision other than liability, was premature.




                                                   -8-
         Although we find no cases directly addressing the issue at hand, we find instructive the case
of Younger v. Reliance Ins. Co., 884 S.W.2d 453 (Tenn. Ct. App. 1993). In Younger, the plaintiff
brought an action for the wrongful death of her husband against both an uninsured motorist and the
UM carrier for the decedent’s employer, Reliance Insurance Company (“Reliance”). Id. at 453. The
trial court granted summary judgment to Reliance, holding that the decedent was not “insured” under
the policy’s UM provision. Id. This Court agreed that the decedent was not covered by the UM
provision, itself, because the decedent was not “occupying” a covered automobile at the time of the
accident, as defined in the UM provision. Id. at 455-56. However, we then considered whether
Reliance violated Tennessee Code Annotated section 56-7-1201(a) by defining “insured” more
narrowly for UM coverage, than for liability coverage. Id. at 456. We stated that
       it follows that once a person is insured under the liability policy, that person must
       also be insured under the insured motorist portion of the policy when the damages
       arise out of “the ownership, maintenance, or use” of the insured vehicle.


Id. (quoting Tenn. Code Ann. § 56-7-1201(a)). Because we deemed synonymous the terms used to
define “insured” in both the UM and liability provisions, we found in our analysis that decedent was
not “insured” under the UM provision sufficient to answer in the negative the question of whether
the decedent was “insured” under the liability provision. Id. at 457.


         We also note our Supreme Court’s language in Mullins v. Miller, 683 S.W.2d 669, 670
(Tenn. 1984) superseded by statute on other grounds, Tennessee Code Annotated section 56-7-1201
et seq. (1986), as recognized in Carr v. Ford, 883 S.W.2d 68, 69 (Tenn. 1992), in construing the
UM Statute:
       [I]t seems to us that the General Assembly has expressed its intention that all
       damages which can legally be recovered under a liability policy shall also be
       recoverable under an uninsured motorist policy.


We further note this Court’s description of the UM Statute as “basically liability insurance for a third
party–the uninsured motorist[.]” Dupree v. Doe, 772 S.W.2d 910, 911 (Tenn. Ct. App. 1988) (citing
Glover v. Tenn. Farmers Mut. Ins. Co., 225 Tenn. 306, 313, 468 S.W.2d 727, 730 (1971)) (“intent
and purpose of statute is to provide protection ‘by making the insurance carrier stand as the insurer
of the uninsured motorist’”).


        Based on the foregoing arguments and authorities, we find that Tennessee Code Annotated
section 56-7-1201(a)’s reference to “persons insured under the policy[,]” includes only those insured
for purposes of liability. Accordingly, because Plaintiff did not qualify as an “insured” under the
Shelter Policy’s “Part I – Auto Liability” provision, she is not entitled UM coverage pursuant to
Tennessee Code Annotated 56-7-1201(a).




                                                  -9-
                     b. Tennessee Code Annotated section 56-7-1201(b)(3)


       Alternatively, MetLife claims that Shelter is required to provide Plaintiff UM coverage based
on Tennessee Code Annotated section 56-7-1201(b)(3), which provides in part:


        With respect to bodily injury to an insured while occupying an automobile not owned
        by the insured, the following priorities of recovery under uninsured motorist coverage
        apply:


        (A) The uninsured motorist coverage on the vehicle in which the insured was an
        occupant shall be the primary uninsured motorist coverage[.]


MetLife maintains that because “Shelter has the uninsured motorist coverage on the vehicle in which
Plaintiff Martin was an occupant at the time of the accident. . . . it is clear that Shelter must provide
the primary uninsured motorist coverage to Plaintiff Martin, who is an uninsured under Shelter’s
policy and an occupant o[f] the vehicle covered by Shelter.”


       MetLife also argues that even if Plaintiff is not “insured” under the Shelter policy, Tennessee
Code Annotated section 56-7-1201(b)(3)’s use of “the word ‘shall’ indicates that the legislature
intended to mandate that Shelter and other insurers who insure vehicles in the state of Tennessee
provide uninsured motorist coverage to occupants of the vehicle and that this coverage be primary.”
Thus, because the Shelter policy conflicts with section 56-7-1201(b)(3) and the intent of the UM
Statute–to protect those injured by uninsured motorists–MetLife contends that “the statutory mandate
must prevail, and Shelter must afford primary uninsured motorist coverage to Plaintiff[.]”


        Finally, MetLife contends that even if Plaintiff is not “insured” under Shelter’s policy and
section 56-7-1201(b)(3) does not mandate UM coverage, Shelter is nonetheless required to extend
UM coverage to Plaintiff, as Plaintiff is insured under MetLife’s policy. MetLife states “nowhere
in section (b)(3) or (b)(3)(A) does it state that the uninsured motorist coverage on the vehicle in
which the occupant was injured will be the primary coverage only if the occupant is covered as an
‘insured’ by the vehicle’s policy.”




        Shelter counters by arguing that




                                                  -10-
        the purpose of [Tennessee Code Annotated section 56-7-1201(b)(3)] is to prioritize
        between available UM coverages with respect to injured passengers. The statute’s
        applicability presupposes more than one available policy. In such a case, it follows
        Tennessee’s basic scheme, which is that the coverage on the vehicle is primary. If
        there is only one applicable policy, as is the case here, there is nothing to prioritize
        between, and the provision has no applicability or effect.


(internal citation omitted).


       We find that Tennessee Code Annotated section 56-7-1201(b)(3) is inapplicable to the case
at hand, as its plain language evidences its purpose only to prioritize between available UM
coverages, rather than to create UM coverage.


                                             3.   Public Policy


         Both Plaintiff and MetLife state that the purpose of the UM Statute is to protect persons
injured by uninsured motorists. MetLife states that “it is the intent of the legislature that the innocent
passenger of a covered vehicle would at all times be entitled to uninsured motorist coverage.”
Shelter’s narrow definition of an “insured,” Plaintiff and MetLife claim, conflicts with the
legislature’s protective intent and violates public policy. MetLife maintains that “if Shelter’s policy
and arguments are upheld, it is only a matter of time before all insurance companies re-write their
policies in such a way that occupants or passengers of an insured vehicle are not provided uninsured
motorist coverage by the vehicle’s insurance carrier.”


        To support its argument that its policy does not violate public policy, Shelter points to the
policy’s approval by the Commissioner of Commerce and Insurance.8 Although Shelter
acknowledges that such approval is not “conclusive,” it notes that it is a “factor . . . in determining
the validity of policy provisions.” Hill v. Nationwide Mut. Ins. Co., 535 S.W.2d 327, 331 (Tenn.
1976). Furthermore, Shelter states that because an insured may select either lesser or no UM
coverage, it is illogical to argue that it “is impermissible, and violative of public policy, for the policy
to include UM coverage but not provide coverage for every potential recipient[.]”


         As stated by our Supreme Court, the “purpose [of the UM Statute] is to provide, within fixed
limits, some recompense to innocent persons who receive bodily injury or property damage through
the conduct of an uninsured motorist who cannot respond in damages.” Shoffner v. State Farm
Mut. Auto Ins. Co., 494 S.W.2d 756, 758 (Tenn. 1972) rev’d on other grounds, 519 S.W.2d 773

        8
        Every automobile insurance policy issued in Tennessee must be reviewed and approved by the Commissioner
of Commerce and Insurance. See Tenn. Code Ann. §§ 56-5-305, 56-7-1201(a).


                                                     -11-
(Tenn. 1975). “The intent and purpose of the Uninsured Motorist Act is to provide protection by
making the insurance carrier stand as the insurer of the uninsured motorist.” Stallcup v. Duncan,
684 S.W.2d 643, 646 (Tenn. Ct. App. 1984) (citing Glover, 468 S.W.2d 727). “Thus, the insured
is allowed to purchase uninsured motorist coverage for the protection that he would have had if the
alleged tortfeasor had assumed his own financial responsibility by purchasing liability insurance.”
Id.


        We find that the drafting of the Shelter policy so as to exclude Plaintiff from UM coverage
does not violate the public policy of this State. As we see it, the purpose of the UM Statute is to
protect those who purchase liability insurance from those who do not. It requires insurance carriers
to offer UM coverage to its insureds, but does not mandate that UM coverage be extended to those
who have not purchased such a benefit.

                                      B.   Occupant as “User”

         Finally, Plaintiff asks this Court to determine “[w]hether under Tennessee common law and
the Tennessee Uninsured Motorist Statute . . . an automobile is being ‘used’ by an individual who
is traveling in it, regardless of whether it is being operated by him or her or by another.”

        At oral argument, after being asked “why it matters to your client which UM coverage is
utilized[,]” Plaintiff’s counsel conceded that the outcome of the aforementioned issue did not affect
her client. Instead, Plaintiff’s counsel acknowledged that she was merely seeking an advisory
opinion for use in future litigation. In Shealy v. Policy Studies, Inc., No. E2005-01124-COA-R3-
CV, 2006 WL 2482984, at *12 (Tenn. Ct. App. Aug. 29, 2006), the eastern section of this Court
stated that “‘a party’s desire for an opinion to be used in future cases is not, by itself, sufficient to
render a cause justiciable. Tennessee’s courts do not render advisory opinions.’” (quoting Rodgers
v. Rodgers, No. M2004-02046-COA-R3-CV, 2006 WL 1358394, at *4 (Tenn. Ct. App. May 17,
2006)). Therefore, we decline to address Plaintiff’s issue.




                                           V. CONCLUSION

        For the aforementioned reasons, we reverse the decision of the circuit court and remand for
entry of an order granting Shelter’s motion for summary judgment. All issues not herein addressed


                                                  -12-
are pretermitted. Costs of this appeal are taxed to the Appellees, Andrea S. Martin and Metropolitan
Group Property and Casualty Insurance Company, for which execution may issue if necessary.




                                                      ___________________________________
                                                      ALAN E. HIGHERS, P.J., W.S.




                                               -13-